DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 12/03/2021 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 12/03/2021 concerning the Preliminary Amendment have been considered and those preliminary amendments have been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-28 and 37-40 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.  
Claims 29-36 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	the phrases "the first projector being configured to emit light to the first eyepiece" and "a first temperature sensor elastically mounted to the wearable frame and configured to capture a temperature of the first eyepiece" in claim 29;  and 
	the phrases "the second projector being configured to emit light to the second eyepiece" and "a second temperature sensor elastically mounted to the wearable frame and configured to capture a temperature of the second eyepiece" in claim 34. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Differences between this child application’s claims and the patented parent claims results in no Double Patenting.  However, this conclusion will be reconsidered for amended claims.
Claim Objections
Claims 25 and 33 are objected to because of the following informalities: claim 25 at line 3 and claim 33 at line 3 each claim "the firs target image" which due to “firs” lacks antecedent basis in the claim.  Changing “firs” to “first” would overcome this objection.  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/129,645 as well as priority provisional applications 62/961,630 and 63/044,165, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The Preliminary Amendment was filed on the same day as this application was filed and the Preliminary Amendment's claim listing cancelled claims 1-20 and presented claims 21-40.  Independent claims 21 and 37 each claim "receiving, from a first temperature sensor that is coupled to the first projector of the first eyepiece and is part of the head-mounted display device, a first temperature measurement of the first projector; determining a first transformation that maps the first image to the first target image and that accounts for a position of the first projector with respect to the first eyepiece using, at least in part, the first temperature measurement of the first projector". Independent claim 29 claims "a first temperature sensor elastically mounted to the wearable frame and configured to capture a temperature of the first eyepiece" and "receiving, from the first temperature sensor, a first temperature measurement of the first projector; determining a first transformation that maps the first image to the first target image and that accounts for a position of the first projector with respect to the first eyepiece using, at least in part, the first temperature measurement of the first projector".  This Application's parent application 17/129,645 as well as the priority provisional applications 62/961,630 and 63/044,165 do not convey those portions of the independent claims.
Refer to MPEP 2163 which provides a discussion of the written description requirement.
This application's parent application 17/129,645 describes "The light sensing assembly 122 includes temperature sensors to monitor the temperature for each camera." (emphasis added), refer to paragraph [0033] of the parent application and describes "The data of a right captured image is captured by the right imaging sensor optically coupled to the right projector (step 418R)." (emphasis added), refer to paragraph [0056] of the parent application, and additionally refer to paragraphs [0023], [0032], [0049], [0050], [0056], and [0057], of the parent application.  Note this application and the parent application have the same paragraph numbers for the same corresponding paragraphs.  The submitted claims are directed to temperature measurement of the projector and determining a transformation based on the temperature measurement of the projector while the parent application as well as priority provisional applications describes temperature measurement of the camera and determining a transformation based on the temperature measurement of the camera.  The projector and the camera are different components located at different locations, refer to FIGs 1A and 1B which illustrate the locations of projector 108L and 108R and camera 122 (light sensing assembly 122). 
Therefore, this application's parent application 17/129,645 as well as priority provisional applications 62/961,630 and 63/044,165 fail to convey Applicant had possession of the claimed invention prior to filing these claims on 12/03/2021.
Dependent claim 26 claims “receiving, from a second temperature sensor that is coupled to the second projector of the second eyepiece and is part of the head-mounted display device, a second temperature measurement of the second projector; determining a second transformation that maps the second image to the second target image and that accounts for a second position of the second projector with respect to the second eyepiece using, at least in part, the second temperature measurement of the second projector”.  Dependent claim 34 “receiving, from the second temperature sensor, a second temperature measurement of the second projector; determining a second transformation that maps the second image to the second target image and that accounts for a second position of the second projector with respect to the second eyepiece using, at least in part, the second temperature measurement of the second projector”.  For the same reasons given above, this application's parent application 17/129,645 as well as priority provisional applications 62/961,630 and 63/044,165 fail to convey Applicant had possession of the claimed invention prior to filing these claims on 12/03/2021.
Dependent claims 22-25, 27, 30-33, 36, and 38-40 claim various limitations which limitations do not correct the written description issue.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons given in the above Priority Analysis which analysis applies to this child application as well as the parent application.
Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a first temperature sensor elastically mounted to the wearable frame and configured to capture a temperature of the first eyepiece” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   
For the same reasons given in the above Priority Analysis which analysis applies to this child application as well as the parent application the claimed in claim 29 “a first temperature sensor elastically mounted to the wearable frame and configured to capture a temperature of the first eyepiece” has inadequate written description.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24, 26-29, 32, 34-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erinjippurath et al., US Patent Application Publication No. 2014/0085190, hereinafter Erinjippurath.
Erinjippurath describes HMD transforming image data to compensate for projector temperature, refer to FIGs. 14A and 14B, the Abstract, paragraphs [0008], [0068], and [0069] and note the location of a thermal sensor is defined in paragraph [0068] as “A thermal sensor (e.g., either resident on the personal display system or off-board, like the ambient light sensor) may input data to a thermal compensation map module 1410.” where personal display system is a projector, refer to FIGs. 2-7, Abstract, paragraph [0007] and [0056]-[0058], and claim 11.  A detailed analysis of the claims follows.
Claim 21:
21. A computer-implemented method comprising: 
maintaining first data for a first target image associated with an undeformed state of a first eyepiece of a head-mounted display device and second data for a first image for presentation by a first projector that is i) included in and optically coupled to the first eyepiece and ii) part of the head-mounted display device (Erinjippurath:  FIGs. 2-7, 14A, and 124B;  and paragraphs [0065]-[0072].); 
receiving, from a first temperature sensor that is coupled to the first projector of the first eyepiece and is part of the head-mounted display device, a first temperature measurement of the first projector (Erinjippurath:  the Abstract and paragraphs [0008], [0068], and [0069].); 
determining a first transformation that maps the first image to the first target image and that accounts for a position of the first projector with respect to the first eyepiece using, at least in part, the first temperature measurement of the first projector (Erinjippurath:  the Abstract and paragraphs [0008], [0068], and [0069].); and 
applying the first transformation to a subsequent image for presentation, by the first projector, onto the first eyepiece of the head-mounted display device (Erinjippurath:  paragraphs [0065]-[0072].).
Claim 24:
24. The method of claim 21, comprising: 
transmitting the transformed subsequent image to the first projector optically coupled to the first eyepiece to cause the first projector to present the transformed subsequent image on the first eyepiece (Erinjippurath:  paragraphs [0065]-[0072].).  
Claim 26:
26. The method of claim 21, comprising: 
maintaining third data for a second target image associated with an undeformed state of a second eyepiece of the head-mounted display device and fourth data for a second image for presentation by a second projector that is i) included in and optically coupled to the second eyepiece and ii) part of the head-mounted display device (Erinjippurath:  FIGs. 2-7, 14A, and 124B;  and paragraphs [0065]-[0072].); 
receiving, from a second temperature sensor that is coupled to the second projector of the second eyepiece and is part of the head-mounted display device, a second temperature measurement of the second projector (Erinjippurath:  the Abstract and paragraphs [0008], [0068], and [0069].); 
determining a second transformation that maps the second image to the second target image and that accounts for a second position of the second projector with respect to the second eyepiece using, at least in part, the second temperature measurement of the second projector (Erinjippurath:  the Abstract and paragraphs [0008], [0068], and [0069].); and 
applying the second transformation to a second subsequent image for presentation, by the second projector, onto the second eyepiece of the head-mounted display device (Erinjippurath:  paragraphs [0065]-[0072].).  
Claim 27:
27. The method of claim 26, wherein the first transformation is dependent on the second transformation and wherein the second transformation aligns subsequent images for viewing on the second eyepiece with subsequent images for viewing on the first eyepiece (Erinjippurath:  paragraphs [0065]-[0072].).  
	
Claim 28:
28. The method of claim 26, wherein the first temperature sensor is rigidly connected to the second temperature sensor and wherein the first eyepiece and the second eyepiece are deformable relative to the first temperature sensor and the second temperature sensor (Erinjippurath:  FIGs. 2-7, the Abstract, and paragraphs [0008], [0068], and [0069].). 
Claims 29, 32, 34-36
Claims 29, 32, and 34-36 are device claim versions of method claims 21, 24, and 26-28 having additional device feature and device claims 29, 32, and 34-36 are rejected for the same reasons given for method claims 21, 24, and 26-28 and regarding the additional features Erinjippurath covers as follows:
a wearable frame (Erinjippurath:  FIGS. 2-10.); 
a first eyepiece elastically mounted to the wearable frame, the first eyepiece comprising a first projector rigidly and optically coupled to the first eyepiece, the first projector being configured to emit light to the first eyepiece (Erinjippurath:  FIGS. 2-10.); 
a first temperature sensor elastically mounted to the wearable frame and configured to capture a temperature of the first eyepiece (Erinjippurath:  the Abstract and paragraphs [0008], [0068], and [0069].); 
one or more processors and one or more storage devices on which are stored instructions that are operable, when executed by the one or more processors (Erinjippurath:  paragraph [0026].). 
Claims 37 and 40
Claims 37 and 40 are non-transitory computer storage medium claim versions of computer-implemented method claims 21 and 24 and are rejected for the same reasons.  Regarding the claimed “non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations” refer to paragraph [0026].    
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Krukowski et al., US Patent Application Publication No. 2022/0050522, describes in HMD blink detection, refer to paragraph [0024].
Kobori et al., US Patent Application Publication No. 2018/0176524, describes temperature compensation used in projection in head-up display (HUD), refer to the abstract, [0007], [0015], [0019], [0025], [0027], [0030], [0034], [0037], and [0046] and claims 1, 2, and 5.
	Yochay Danziger, WO 2020261268 A1, describes in HMD field sensing temperature of a projector and controlling an optical power of the projector to compensate for temperature related variations, refer to page 2 lines 27-31, page 4 line 31 to page 5 line 19, page 19 line 26 to page 20 line 2, and claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613